DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention I, Claims 1-8, drawn to a module device for shielding, transmitting or receiving frequency/signal, classified in H05K 9/0015.
Invention II, Claim 9, drawn to a method for assembling a module device for shielding, transmitting or receiving frequency/signal, classified in H05K 9/0069.

The inventions are distinct, each from the other because of the following reasons: Inventions I and II are related as product and process, respectively.
Inventions in this relationship are distinct if it can be shown that (1) the product as claimed does not require the particulars of the process as claimed for patentability, and (2) that the product has utility by itself or in another process (MPEP § 806.05(c)). In the instant case, the product of invention I as claimed does not require the particulars of the process in invention II as claimed, because the module device product of invention I (frequency transmitter) can be used in a materially different method/process than invention II (assembling frequency transmitter), such as BLUETOOTH audio connectivity. Alternatively, the method/process of invention II (assembling frequency transmitter) can be practiced with a materially different product than invention I (frequency transmitter), such as a radio. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
-The inventions have acquired a separate status in the art in view of their different classification.
-The inventions have acquired a separate status in the art due to their recognized divergent subject matter.
-The inventions require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to 
Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patent ably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Examiner made attempt to contact Applicant in order to elect an invention or group by phone on, but to no avail. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventor ship must be 

/RASHEN E MORRISON/Examiner, Art Unit 2841                                                                                                                                                                                                        
/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
February 22, 2021